DETAILED ACTION
This Office Action is responsive to the Amendment filed 8 July 2022.  Claims 1-

24 are now pending.  The Examiner acknowledges the amendments to claims 1-3, 5-11, 

13-16 and 18-24.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Invitation to Participate in DSMER Pilot Program
The DSMER Pilot request form submission on 8 July 2022 is acknowledged and therefore the application has been entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a computer-implemented method of performing continuous learning for radiation treatment planning. Claim 9 recites a non-transitory computer-readable storage medium which causes a processor to perform the method of performing continuous learning for radiation treatment planning.  Claim 17 recites a computer system comprising a processor and non-transitory computer-readable storage medium which causes a processor to perform the method of performing continuous learning for radiation treatment planning. These limitations, under their broadest reasonable interpretation, fall within the mental processes grouping of abstract ideas. It would be practically performable in a human’s mind, with pen or paper, to perform a radiotherapy treatment planning task to generate output data associated with a patient based on input data associated with the patient; obtain modified output data that includes modifications made by a human treatment planner to the output data; perform quality evaluation on quality indicator data associated with the planner; and make a decision to accept the modified output data based on the quality evaluation.  
This judicial exception is not integrated into a practical application because such “performing,” “obtaining” and “decision” steps are based on analyzing information and making a determination for the treatment which is akin to observation, evaluation or judgement that defines the mental process grouping.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 1 essentially recites a computer (“method for a computer system”), claim 9 recites a non-transitory computer-readable storage medium which causes a processor to execute steps and claim 17 recites a computer system comprising a processor and non-transitory computer-readable storage medium which causes the processor to execute steps. Thus, the computer, computer-readable storage medium and computer system are all recited at a high level of generality. Claim 1 merely recites mental steps of manipulating/analyzing data and then making a determination on such and merely “obtaining” an AI engine. Further, mere instructions to apply a judicial exception using a generic computer does not impose meaningful limits on practicing the abstract idea.
When considered individually and in combination, the claims do not recite additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 9 and 17 recite a “in response to a decision to accept the modified output data based on the quality evaluation, generating a modified AI engine by re-training the AI engine based on the modified output data” however this does not constitute a positive recitation of performing a decision to accept the modified output data based on the evaluation, and then generating a modified AI engine by re-training the AI engine based on the modified output data.  Thus, the method does not integrate application of such into the method. Thus, claims 1, 9 and 17 do not integrate the abstract idea into a practical application.
Claims 9 and 17 recite a computer system having a processor operable to execute instructions of a non-transitory computer readable storage medium for performing a method of continuous learning for radiotherapy treatment planning, however such is not a recitation of effecting a particular treatment for a disease or medical condition. 
Claims 2-8, 10-16 and 18-24 do not recite elements that can be considered as significantly more than the abstract idea. Claims 2-4, 10-12 and 18-20 merely recite steps of determining pieces of data by applying a statistical model (which could be done on paper); and identifying a “treatment planner” (which could be a medical specialist) from a grouping of such specialists; and assigning a value to data based on the determined pieces of data.  Claims 5-7, 13-15 and 21-23 merely recite obtaining data from each of the specialists, determining a piece of data from such and assigning a score to each of the specialists; performing a treatment planning task (which could be writing on a piece of paper or making a decision in one’s head); obtaining more data selected by a specialist; and selecting a particular specialist or assigning a credibility value to a particular specialist. None of the aforementioned limitations which contribute to integrating the abstract idea into a practical application. 
Claims 1, 9 and 17 recite the additional element of an artificial intelligence (AI) engine that is trained to perform a radiotherapy treatment planning task, however the following evidence is provided to show such a limitation is well-understood, routine and conventional: U.S. Pub. No. 2016/0140300 to Purdie et al. discloses a method/system for evaluating a proposed radiotherapy treatment plan by passing such through a rigorous clinical approval process with artificial intelligence algorithms [0071]; and Tilly et al. (U.S. Pub. No. 2020/0360731) discloses techniques for adjusting/manipulating radiotherapy treatment plans utilizing artificial intelligence and deep learning ([0029] and [0034]).  
Claims 8, 16 and 24 recite the additional element of performing automatic segmentation on image data using the AI engine, however the following evidence is provided to show such a limitation is well-understood, routine and conventional: U.S. Pub. No. 2016/0140300 to Purdie et al. discloses a method/system for evaluating a proposed radiotherapy treatment plan wherein automated segmentations of images of the patient are taken via an algorithm to ensure the treatment plan takes into consideration particular ROIs (region of interest) of the patient ([0101] and [0116]); and U.S. Pub. No. 2020/0129780 to Lachaine et al. discloses system and techniques for estimating a patient state corresponding to an input image during a radiotherapy treatment session, wherein target regions are delineated utilizing automatic segmentation of patient image data in order to ensure a tumor region receives sufficient radiation dose for effective therapy while minimizing radiation received by sensitive regions [0047].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, 16-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zankowski et al. (U.S. Pub. No. 2019/0074079).  Regarding claim 1, Zankowski et al. (hereinafter Zankowski) discloses a method for a computer system to perform quality-aware continuous learning for radiotherapy treatment planning (Figs. 1 and 2 and [0029]-[0031]), wherein the method comprises: obtaining an artificial intelligence (AI) engine that is trained to perform a radiotherapy treatment planning task (Fig. 2 and [0031]-[0032]); based on input data 120 associated with a patient, performing the radiotherapy treatment planning task using the AI engine to generate output data associated with the patient (step 230; Fig. 2; [0033]); obtaining modified output data that includes one or more modifications made by a treatment planner (“second AI engine”) to the output data [0034]; performing quality evaluation of the modified output data (“validation” using first validation data which is based on first training data [0055]) based on (a) first quality indicator data associated with the modified output data (“first training data” comprises labeled CT images [0055], and labeled images comprise output data/patient structure data [0054] ([0054]-[0056]), and in response to a decision to accept the modified output data based on the quality evaluation, generating a modified AI engine by re-training the AI engine based on the modified output data ([0061] and [0062]).  It is noted that the limitation “in response to a decision to accept the modified output data based on the quality evaluation, generating a modified AI engine by re-training the AI engine based on the modified output data” is conditional and therefore not required by the claim as the claim does not positively recite a step of performing a decision to accept the modified output data.
However, Zankowski does not disclose explicitly performing quality evaluation of the modified output data based on (b) second quality indicator data associated with the treatment planner.  Zankowski does disclose validation of the second Ai engine (treatment planner”) based on second training data and clinical patient data [0059] but not specifically that it is of the modified output data.  However, such would be obvious in light of the fact that the modified output data is validated based on first training data [0054] and that a third AI engine is validated [0062] based on structures identified by the first and second AI engines [0061].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to quality evaluation on output data of each AI engine as each engine performs predictions based on previously accumulated patient data and validation at each step would optimize output results.  
 Regarding claim 2, performing quality evaluation comprises: determining the first quality indicator data as statistical parameter data (3D dose data/structure projection data [0034]) by applying one or more statistical models on the modified output data ([0055]-[0056]).  Regarding claim 3, performing quality evaluation comprises: identifying the treatment planner from multiple treatment planners; and determining the second quality indicator data as a credibility score assigned to the treatment planner [0105].  Regarding claim 4, generating the modified AI engine comprises: assigning a case weight to the modified output data based on at least one of (a) the first quality indicator data, and (b) the second quality indicator data [0106].  Regarding claim 5, the method further comprises: obtaining planner-generated output data that is generated by the multiple treatment planners based on multiple treatment planning cases [0105]; based on the planner-generated output data, determining consensus truth data associated with the multiple treatment planning cases [0105]; and based on a comparison between the planner-generated output data and the consensus truth data, assigning the second quality indicator data as a credibility score to each of the multiple treatment planners [0106].  Regarding claim 6, the method further comprises: performing the radiotherapy treatment planning task by using the AI engine to generate multiple sets of output data based on respective multiple techniques associated with the radiotherapy treatment planning task ([0028] and [0094]); and obtaining the modified output data from a particular set of output data that is selected by the treatment planner from the multiple sets, wherein the particular set of output data is generated based on one of the multiple techniques ([0102]-[0104]).  Regarding claim 8, performing the radiotherapy treatment planning task comprises: performing automatic segmentation using the AI engine to generate an output structure data based on an input image data associated with a particular patient; performing dose prediction using the AI engine to generate an output dose data based on the  input image data and an input structure data associated with the particular patient; and performing treatment delivery data prediction using the AI engine to generate treatment delivery data based on an input dose data associated with the particular patient ([0051], [0055], [0058] and [0065]).
Regarding claim 9, Zankowski discloses a non-transitory computer-readable storage medium that includes a set of instructions which, in response to execution by a processor of a computer system, cause the processor to perform a method of quality-aware continuous learning for radiotherapy treatment planning (Figs. 1 and 2 and [0029]-[0031]), wherein the method comprises: obtaining an artificial intelligence (AI) engine that is trained to perform a radiotherapy treatment planning task (Fig. 2 and [0031]-[0032]); based on input data 120 associated with a patient, performing the radiotherapy treatment planning task using the AI engine to generate output data associated with the patient (step 230; Fig. 2; [0033]); obtaining modified output data that includes one or more modifications made by a treatment planner (“second AI engine”)  to the output data [0034]; performing quality evaluation of the modified output data (“validation” using first validation data which is based on first training data [0055]) based on (a) first quality indicator data associated with the modified output data (“first training data” comprises labeled CT images [0055], and labeled images comprise output data/patient structure data [0054] ([0054]-[0056]), and in response to a decision to accept the modified output data based on the quality evaluation, generating a modified AI engine by re-training the AI engine based on the modified output data ([0061] and [0062]).  It is noted that the limitation “in response to a decision to accept the modified output data based on the quality evaluation, generating a modified AI engine by re-training the AI engine based on the modified output data” is conditional and therefore not required by the claim as the claim does not positively recite a step of performing a decision to accept the modified output data. 
However, Zankowski does not disclose explicitly performing quality evaluation of the modified output data based on (b) second quality indicator data associated with the treatment planner.  Zankowski does disclose validation of the second Ai engine (treatment planner”) based on second training data and clinical patient data [0059] but not specifically that it is of the modified output data.  However, such would be obvious in light of the fact that the modified output data is validated based on first training data [0054] and that a third AI engine is validated [0062] based on structures identified by the first and second AI engines [0061].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform  quality evaluation on output data of each AI engine as each engine performs predictions based on previously accumulated patient data and validation at each step would optimize output results.  
 	Regarding claim 10, performing quality evaluation comprises: determining the first quality indicator data as statistical parameter data (3D dose data/structure projection data [0034]) by applying one or more statistical models on the modified output data ([0055]-[0056]).  Regarding claim 11, performing quality evaluation comprises: identifying the treatment planner from multiple treatment planners; and determining the second quality indicator data as a credibility score assigned to the treatment planner [0105].  Regarding claim 12, generating the modified AI engine comprises: assigning a case weight to the modified output data based on at least one of (a) the first quality indicator data, and (b) the second quality indicator data [0106].  Regarding claim 13, the method further comprises: obtaining planner-generated output data that is generated by multiple treatment planners based on multiple treatment planning cases [0105]; based on the planner-generated output data, determining consensus truth data associated with the multiple treatment planning cases [0105]; and based on a comparison between the planner-generated output data and the consensus truth data, assigning the second quality indicator data as a credibility score to each of the multiple treatment planners [0106].  Regarding claim 14, the method further comprises: performing the radiotherapy treatment planning task by using the AI engine to generate multiple sets of output data based on respective multiple techniques associated with the radiotherapy treatment planning task ([0028] and [0094]); and obtaining the modified output data from a particular set of output data that is selected by the treatment planner from the multiple sets, wherein the particular set of output data is generated based on one of the multiple techniques ([0102]-[0104]).  Regarding claim 16, performing the radiotherapy treatment planning task comprises: performing automatic segmentation using the AI engine to generate an output structure data based on an input image data associated with a particular patient; performing dose prediction using the AI engine to generate an output dose data based on the input image data and an input structure data associated with the particular patient; and performing treatment delivery data prediction using the AI engine to generate treatment delivery data based on an input dose data associated with the particular patient ([0051], [0055], [0058] and [0065]).
Regarding claim 17, Zankowski discloses a computer system configured to perform quality-aware continuous learning for radiotherapy treatment planning, wherein the computer system comprises: a processor and a non-transitory computer-readable medium having stored thereon instructions that, when executed by the processor (Figs. 1 and 2 and [0029]-[0031]), cause the processor to: obtain an artificial intelligence (AI) engine that is trained to perform a radiotherapy treatment planning task (Fig. 2 and [0031]-[0032]); based on input data 120 associated with a patient, perform the radiotherapy treatment planning task using the AI engine to generate output data associated with the patient (step 230; Fig. 2; [0033]); obtain modified output data that includes one or more modifications made by a treatment planner (“second AI engine”)  to the output data [0034]; perform quality evaluation of the modified output data (“validation” using first validation data which is based on first training data [0055]) based on (a) first quality indicator data associated with the modified output data (“first training data” comprises labeled CT images [0055], and labeled images comprise output data/patient structure data [0054] ([0054]-[0056]), and in response to a decision to accept the modified output data based on the quality evaluation, generate a modified AI engine by re-training the AI engine based on the modified output data ([0061] and [0062]).  It is noted that the limitation “in response to a decision to accept the modified output data based on the quality evaluation, generate a modified AI engine by re-training the AI engine based on the modified output data” is conditional and therefore not required by the claim as the claim does not positively recite a step of performing a decision to accept the modified output data. 
However, Zankowski does not disclose explicitly performing quality evaluation of the modified output data based on (b) second quality indicator data associated with the treatment planner.  Zankowski does disclose validation of the second Ai engine (treatment planner”) based on second training data and clinical patient data [0059] but not specifically that it is of the modified output data.  However, such would be obvious in light of the fact that the modified output data is validated based on first training data [0054] and that a third AI engine is validated [0062] based on structures identified by the first and second AI engines [0061].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform  quality evaluation on output data of each AI engine as each engine performs predictions based on previously accumulated patient data and validation at each step would optimize output results.  
Regarding claim 18, performing quality evaluation causes the processor to: determine the first quality indicator data as a statistical parameter data (3D dose data/structure projection data [0034]) by applying one or more statistical models on the modified output data ([0055]-[0056]).  Regarding claim 19, performing quality evaluation causes the processor to: identify the treatment planner from multiple treatment planners; and determine the second quality indicator data as a credibility score assigned to the treatment planner [0105].  Regarding claim 20, generating the modified AI engine causes the processor to: assign a case weight to the modified output data based on at least one of (a) the first quality indicator data, and (b) the second quality indicator data [0106].  Regarding claim 21, the instructions further cause the processor to: obtain planner-generated output data that is generated by multiple treatment planners based on multiple treatment planning cases [0105]; based on the planner-generated output data, determine consensus truth data associated with the multiple treatment planning cases [0105]; and based on a comparison between the planner-generated output data and the consensus truth data, assign the second quality indicator data as a credibility score to each of the multiple treatment planners [0106].  Regarding claim 22, the instructions further cause the processor to: perform the radiotherapy treatment planning task by using the AI engine to generate multiple sets of output data based on respective multiple techniques associated with the radiotherapy treatment planning task ([0028] and [0094]); and obtain the modified output data from a particular set of output data that is selected by the treatment planner from the multiple sets, wherein the particular set of output data is generated based on one of the multiple techniques ([0102]-[0104]).  Regarding claim 24, the instructions for performing the radiotherapy treatment planning task cause the processor to: perform automatic segmentation using the AI engine to generate an output structure data based on an input image data associated with a particular patient; perform dose prediction using the AI engine to generate an output dose data based on the input image data and an input structure data associated with the particular patient; and perform treatment delivery data prediction using the AI engine to generate treatment delivery data based on an input dose data associated with the particular patient ([0051], [0055], [0058] and [0065]).

Response to Arguments
Applicant’s arguments filed 8 July 2022 with respect to the rejection of claims 2, 3, 5-8, 10, 11, 13-16 and 18-24 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the amendments.  The rejection of claims 2, 3, 5-8, 10, 11, 13-16 and 18-24 under 35 U.S.C. 112(b) has been withdrawn. 

Regarding the rejection of claims 1-24 under 35 U.S.C. 101, Applicant’s submission to participate in the DSMER Pilot Program is acknowledged and thus Applicant may defer presenting arguments or amendments in response to SME rejections as outlined above.  

Applicant’s arguments filed 8 July 2022 with respect to the rejection of claims 1-6, 8-14, 16-22 and 24 under 35 U.S.C. 102(a)(1) citing Zankowski have been fully considered and are moot in view of the new grounds of rejection under 35 U.S.C. 103 citing Zankowski; see rejection supra.  The examiner acknowledges Applicant’s note of claims 7, 15 and 23 not being rejected under the prior art to Zankowski, which remains the case at the present time; an art rejection has not been applied but such claims are rejected under 35 U.S.C. 101.  Nonetheless, regarding claims 1, 9 and 17, Applicant contends that Zankowski does not teach “performing quality evaluation f the modified output data based on at least one of (a) fist quality indicator data…and (b) second quality indicator” because Zankowski is silent with respect to performing any evaluation on its 3D dose data 440 which Applicant notes corresponds to the modified output data.  However, this argument is not persuasive.  The “validation” of Zankowski, which is likened to the “quality evaluation” of claim 1 uses first validation data which is based on first training data [0055].  The “first training data” comprises labeled CT images [0055]), and labeled images comprise output data/patient structure data (“modified output data” in accordance with claim 1) as noted in paragraph [0054].   
Applicant further contends that Zankowski does not disclose re-training and also re-training the AI engine.  It is noted that claim 1 only recites one instance of “re-training” at 13, and not two separate instances of re-training.  However, it is also noted that the limitation “in response to a decision to accept the modified output data based on the quality evaluation, generating a modified AI engine by re-training the AI engine based on the modified output data” is conditional and therefore not required by the claim as the claim does not positively recite a step of performing a decision to accept the modified output data.  Therefore, a positive recitation of such would obviate the prior art of record.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791